Citation Nr: 1445103	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-02 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral kidney cysts, to include as a result of in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  Thereafter, in February 2014, this claim was remanded for additional development.  Because that development did not occur, this appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Pursuant to the Board's February 2014 remand directive, the Veteran was scheduled for a VA examination for a medical opinion on the likelihood that his bilateral kidney cysts were related to Agent Orange exposure during service.  He failed to appear to the examination, but has provided good cause, and has asked for it to be rescheduled.  Specifically, he indicated that when he was notified, via telephone, he asked that the examination be postponed because he did not have transportation.  He asserts he never received a notice for another appointment.  Accordingly, on remand he should be provided a rescheduled examination.

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral kidney cysts.  The claims folder must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be annotated on the evaluation report. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.

After taking a detailed history from the Veteran regarding the onset and continuity of symptoms related to his claimed kidney disability, conducting a physical examination of the Veteran, and carefully reviewing the claims folder, including consideration of the hearing testimony and other lay evidence of record, the examiner should identify the nature of any kidney disability. Specifically, the examiner should identify whether, in addition to the Veteran's already documented renal masses, the Veteran suffers from any other kidney related disability, to include an adrenal adenoma.

As to any diagnosed disability related to the Veteran's kidney, to include his identified renal masses and reported adrenal adenoma, the examiner should opine as to whether it is as least as likely as not (e.g., a 50 percent probability or greater) that such identified disability had its onset during the Veteran's active duty or is otherwise causally or etiologically related to his active service or any incident therein.  In this regard, the examiner should specifically address whether it is at least as likely as not that any kidney disability is causally or etiologically related to the Veteran's presumed exposure to herbicides during service.

A full and complete rationale for all opinions expressed is required.  Regardless of whether the examiner's opinion is favorable or negative as to any requested opinion, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  The examiner must consider and discuss the Veteran's lay statements regarding the circumstances of service, and onset and continuity of symptoms related to his claimed disability.

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record (i.e. additional facts are required).
 
2.  The AOJ must ensure that the medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.
 
3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



